TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00042-CR
NO. 03-07-00043-CR




Joe Louis Ruiz, Appellant


v.


The State of Texas, Appellee


 



NO. 03-07-00044-CR



Jose Louis Ruiz, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NOS. A-06-0707-S, A-06-0708-S & B-04-1112-S

HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant Joe (Jose) Louis Ruiz guilty of aggravated assault with a
deadly weapon (cause number A-06-0707-S) and assault on a family member, subsequent offense 
(cause number A-06-0708-S).  See Tex. Penal Code Ann. § 22.01(a)(1), (b)(2), § 22.02(a)(2)
(West Supp. 2007).  The trial court assessed punishment for the aggravated assault at imprisonment
for twenty years and for the family assault at imprisonment for seven years.  In addition, the court
adjudicated appellant guilty of burglary of a building, an offense to which appellant had previously
pleaded guilty and for which he had been placed on deferred adjudication supervision (cause number
B-04-1112-S).  See id. § 30.02 (West 2003).  The court assessed punishment for the burglary at 730
days in state jail.
Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and was advised of his right
to examine the appellate records and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the appeal.
Counsel's motion to withdraw is granted.

The judgments of conviction are affirmed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Affirmed
Filed:   January 9, 2008
Do Not Publish